Title: To John Adams from Henry Marchant, 20 February 1792
From: Marchant, Henry
To: Adams, John



Respected Friend
Newport Feb: 20th. 1792—

It is a long Time to me since I did myself the Honor and Pleasure of writing You. So unproductive a Correspondant as I had been, I was fearful would be thought to have taken up more than his Proportion of your important Moments. As some Excuse however I felt, I was confident, a Glow of sincere Friendship towards You, equal to any of the more agreable or beneficial.—I have been touched, and provoked, at the foul Vermin who, proud to feed upon high Food, dared to collect their noiseous Swarm around You.—They died in their Gluttony, and fell off in obscure Death, without a Blow or a wipe. Thus perish base Ingratitude!—Was it possible this miscreant low Attempt through Highwaymen indeed, could come from the high Source You refer to in Your Letter of March 2d. 1791.  “And the other Rivelries which if not already in Action, will soon appear between, Ministers of State and between the Legislative, Executive and Judicial Powers.”—I could not have thought it possible; If we consider the Men, who share the most important Honors and Preferments of Their Country; and the different Parts from whence They are called,—The very large Proportion in the middle and more southern States,—That You would ever have had a forward-looking Competitor—But Mr. A——s does not walk the streets enough says one—and I say He does not study to catch the Eyes of the Multitude,—He does not watch the Windows from the first Floor to the Garrets, to catch an Object to whom He may profoundly bow.—And if instead of this, He is in His Closet studying the wisest Systems of Government and the most equal and beneficial Laws, by which the People may be wiser and happier,—Or if He is forming Treaties, whereby Millions of His Countrymen may hereafter obtain a plentiful Support—Still these are Things which the Multitude do not see, but which Rivals for Honor or Interest will smother, choosing rather to grow by smothering the Worth of others, than labor to raise a real Fame for Themselves—How is all this! Can virtuous Americans thus act?—I say no.—The plausible mean sycophant can.—The Virtuous, and Virtuous I trust there will be; must support the Brave and Good—
But my dear Sir, does not the present speculating Rage anger ill?—When we see Men leaving their common and ordinary Callings, by which they have, from certain Gains supported their Familys and brought up their Offspring in Diligence, and to Honor;—suddenly leaving those Employments and running to the Hazard-Table, do we not presume certain Ruin as the Consequence?—While I have admired the ready and fertile Genius of Our Minister of Finance, I have been almost in Fear He must at Length run aground.  Such are the continued rising unexpected Claims, encouraged by too successful Attempts upon the Publick and many I am confident are just waking into Life;—called by the Presanction of others which had been presumed to have sleept post Redemption.I have ever admired the Idea of an honorable Discharge of Our just Debts.—But I confess I have staggered, when I have seen the forlorn Creditor, between Fear, Hope and Distress, striped of His Demand by a Hird of Speculators, better informed in a Knowledge of the Game.—
Paying these Demands into the Hands of Speculators and thereby straining the Means to the endangering of the Peace of the State, I conceive to be alarming—We strained dry Taxation upon the Freeholders, till the screws snaped, and all was gone.—Trade we find Productive; but if the Merchant, and the Consumer bear up under the Duties laid with uncommon Spirit and Magnanimity; which They contemplate the Discharge of honest Debts; when they begin to distrust the Justice of Claims and see them accumulating beyond all Conception: Patriotism will cool.—There is an End to all Means.—In short the Banks on Banks, the unbounded Credit given them, as most of them issue without Limitation of Sums, and as I conceive without adequate Security to the Publick, I fear will soon with the other publick Paper produce more paper Money in Proportion than was ever issued in the State of Rhode-Island:—And as I fear the present Spirit of Speculation will as much debauch the Minds of the People;—I see not why the Consequence should not be proportionately fatal to the United States— But while I profess my Alarm arises from an honest Heart; I know I have not a Genius to soar, and I must leave the Event. I know those whose Business it is know best.—I will endeavour to have as much Faith as possible, allways determined, If I can’t help an Administration I think well of, I never will hurt or distress them—The busy Clamour about the Indian War, and the many daily Publications without Knowledge of Facts, must be distressing to those who have exerted Themselves to obtain Peace, and have been unsuccessful in that, as well as the War They have pursued to the same End—Yet I presume, were it not for the Uneasiness of the People at the astonishing Fortunes, They see Land jobbers making out of those Lands, Their Blood and Treasure are exhausted to procure, There would not be quite so much Uneasiness—When the People hear the Lands of the Publick are sold for Nine pence, and soon resold at five shillings they are Thunderstruck.—They are told so.—They believe it.—I do not know it—But it is the Thousands, the Millions, that honest People have been speculated out of, and which are called after all, honest Debts—And which now, They are still to help to pay, that sours the Mind
From the Circumstance of a British Minister being sent over, I have been, and still am, under Apprehensions that the British do expect soon to yield up the Frontier Posts:—or why send a Minister;—They had declined doing any Thing with Ours—They must know nothing can be done—in the commercial Way, till that is done.—
But I will not exhaust your Patience.  I shall be happy if I procure a few Lines in some leisure Moment to feed upon—In the mean Time with Respects to Mrs. Adams and the Family, I remain in plainess and honesty / Your Friend
Hy. Marchant